Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application/Amendment/Claims
Applicant's response filed 04/16/2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 03/17/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1-19 are pending and are currently under examination.  

New Claim Rejection – necessitated by claim amendments
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chreng et al. (US Patent 10,450,342).
The instant claims are drawn to a single stranded antisense polynucleotide agent for inhibiting expression of angiotensinogen (AGT), wherein the agent comprises at least 15 contiguous nucleotides 5 from the nucleotide sequence of 5'- AACAAGCTGGTCGGTUGGAA-3' (SEQ ID NO: 215), wherein at least one of the contiguous nucleotides is a modified nucleotide, wherein the agent is about 15 to about 30 nucleotides in length and wherein the agent comprises modifications as in claims 5-19.
	Chreng et al. teach an oligonucleotide having at least 15 15 contiguous nucleotides 5 from the nucleotide sequence of 5'- AACAAGCTGGTCGGTUGGAA-3' (SEQ ID NO: 215) (see alignment below).  Chreng et al. teach the oligonucleotide can have sugar, base or bicyclic modifications (see columns 12-15 and Table 2).

  Query Match             80.0%;  Score 16;  DB 3;  Length 20;
  Score over Length       80.0%;
  Best Local Similarity   93.8%;
  Matches   15;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AACAAGCTGGTCGGTU 16
              |||||||||||||||:
Db          5 AACAAGCTGGTCGGTT 20

Thus Chreng et al. anticipates the instant claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. (US 20170189541),  Miyagishi et al. (Antisense and Nucleic Acid Drug Development, 2003, 13:1-7), Vickers et al. (The Journal of Biological Chemistry, 2003, 278:7108-7118), Dean et al. (Oncogene, 2003, 22:9087-9096) and Prakash et al. (US 20140343123 of record).
The instant claims are drawn to a single stranded antisense polynucleotide agent for inhibiting expression of angiotensinogen (AGT), wherein the agent comprises at least 15 contiguous nucleotides 5 from the nucleotide sequence of 5'- AACAAGCTGGTCGGTUGGAA-3' (SEQ ID NO: 215), wherein at least one of the contiguous nucleotides is a modified nucleotide, wherein the agent is about 15 to about 30 nucleotides in length and wherein the agent comprises modifications as in claims 5-19.
Foster et al. teach a siRNA targeted to AGT wherein one strand comprises at least 15 contiguous nucleotides of SEQ ID No. 215 (see alignment below and Table 8): Foster et al. teach some or all of the nucleotides are modified (see 0012), teach the modifications can be sugar, base or bicyclic modifications as in claims 37-9 (0039-0049, 0264) and teach the oligonucleotide can be conjugated to a ligand 9see 0041).

  Query Match             100.0%;  Score 20;  DB 2;  Length 23;
  Score over Length       87.0%;
  Best Local Similarity   85.0%;


215          1 AACAAGCTGGTCGGTUGGAA 20
              |||||||:||:|||:|||||
540          2 AACAAGCUGGUCGGUUGGAA 21

Foster et al. do not teach the oligonucleotide can be a single stranded oligonucleotide.
Miyagishi et al. teach that antisense oligonucleotides and siRNAs can be designed to be targeted to the same target sites with a reasonable expectation to observe reduced target expression levels with both molecules. (See siRNAs and antisense ODNs targeted to target sites 3, 4, 5, and 6 in Figure 1, wherein the 20-mer antisense ODNs comprise all first 19 nucleotides of the antisense strand sequence of the siRNAs). Miyagishi et al. observed that “both a siRNA and an antisense ODN were most effective when directed against site 4.” (See page 6). They further teach that “It is possible that the effects of siRNA and ODN might share some common features.”
Vickers et al. teach, consistent with Miyagishi et al., that target sites between antisense gapmers and siRNAs are shared with reasonable correlation. (See the entire reference). 
Dean et al. corroborate the teachings of the Vickers et al. reference by stating that “As an example in comparing RNase H-dependent oligonucleotides to siRNA oligonucleotides, we found that they exhibited similar potency, duration of action, target selectivity and efficiency (Vickers et al., 2003).” (See page 9089, right column). Dean et al. also teach that one can incorporate LNAs into antisense oligonucleotides for increased target binding affinity and nuclease resistance. (See page 9090).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a single stranded antisense oligonucleotide sharing the same target site as the siRNA compound of Foster et al. and obvious to make a gapmer oligonucleotide comprising the claimed modifications as these were known in the art to impart stability and target specificity to the agent.
One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because making both antisense compounds and siRNAs targeted to the same target sites of a gene was a known methodology in the art as taught by Miyagishi et al., Vickers et al., and Dean et al., and because substituting art-recognized equivalents known for the same purpose is a well-established rationale in support of an obviousness rejection. See MPEP 2144.06. 
prima facie obvious to one of ordinary skill in the art at the time the invention was filed.
Response to Arguments
Claim Rejections - 35 USC § 102 or 35 USC § 103
The rejection of claims 1-5, 7-9, 16-17 and 19 under pre-AIA  35 U.S.C. 102(e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Krieg et al. (US 20150141320) is withdrawn in response to claim amendments.

Claim Rejections - 35 USC § 103
The rejection of claims 1-19 under 35 U.S.C. 103 as being unpatentable over Krieg et al. (US 20150141320) and Prakash et al. (US 20140343123) is withdrawn in response to claim amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
706.07(a)    Final Rejection, When Proper on Second Action [R-07.2015]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p). Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c)  with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final whether or not the claims have been amended, provided that no MPEP § 609.04(b). 

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at 571-272-3111.  The examiner can normally be reached Monday thru Friday 9-5 pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.





/Kimberly Chong/
Primary Examiner 
Art Unit 1635